 

Exhibit 10.27

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

[*]

AGREEMENT BETWEEN

 

Dako North America, Inc.    diaDexus, Inc. 6392 Via Real    343 Oyster Point
Blvd. Carpinteria, California 93013 USA.    S. San Francisco, CA 94080

diaDexus, Inc., uses your product(s) in the manufacture of in vitro diagnostic
test kits which are regulated as an in vitro diagnostic by the Food and Drug
Administration. We are requesting that your company agree to notify diaDexus,
Inc. of any proposed changes in the above stated components prior to
implementation and shipment.

The product(s) supplied by Dako is [*] in diaDexus production process.
Therefore, should Dako choose in its sole discretion, to discontinue the
manufacture and/or distribution of [*]. In addition, upon request from diaDexus,
Dako shall permit reasonable quality systems audits by the FDA or a mutually
agreed third party.

This Agreement shall [*] from the date of the last signature below and [*]
unless one of the parties provides the other with ninety (90) days written
notice of intent to terminate.

If there are any issues, problems or concerns with any product or specific lot
number that you have shipped to us including proposed changes, future
correspondences can be directed to “QUALITY ASSURANCE, diaDexus, Inc., 343
Oyster Point Blvd., S. San Francisco, CA 94080. If you want to contact us by
phone (650-246-6400), please direct any concerns to Quality Assurance. Please
follow-up any phone contact with written notification. Thank you for your
cooperation.

 

Julie Blacklock

    

/s/ A. J. Farmilo

Quality Assurance, diaDexus, Inc.      Director of OEM, Americas, Dako

/s/ Julie Blacklock

    

A. J. Farmilo

Signature      Signature

2006-08-01

    

12 July 2006

Date      Date

Robert L. Wolfert

     Officer, diaDexus, Inc.     

/s/ Robert L. Wolfert

     Signature     

Aug. 1, 2006

     Date     

Retain one copy for your files and return one signed copy to our Quality
Assurance Department.

 

343 Oyster Point Blvd • South San Francisco, CA • 94080 U.S.A.

PHONE: 650-246-6400    FAX: 650-246-6499



--------------------------------------------------------------------------------

 

diaDexus, Inc. Received in QA

  By:  

/s/ Julie Blacklock

     Date: 2006-08-01

 

 

343 Oyster Point Blvd • South San Francisco, CA • 94080 U.S.A.

PHONE: 650-246-6400    FAX: 650-246-6499